Case 9:19-cr-00031-RC-ZJH Document 113 Filed 05/21/20 Page 1 of 2 PageID #: 430



                           **NOT FOR PRINTED PUBLICATION**

                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

 UNITED STATES OF AMERICA                             §
                                                      §
                                                      § CASE NUMBER 9:19-CR-00031-RC
 v.                                                   §
                                                      §
                                                      §
 JAMES CARROL WATSON (3)                              §
                                                      §

         ORDER ACCEPTING FINDINGS OF FACT AND RECOMMENDATION
                      ON DEFENDANT’S GUILTY PLEA

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal Procedure.

 Judge Zack Hawthorn conducted a hearing in the form and manner prescribed by Federal Rule of

 Criminal Procedure 11 and issued his Findings of Fact and Recommendation on Guilty Plea Before

 the United States Magistrate Judge. The magistrate judge recommended that the court accept the

 Defendant’s guilty plea and plea agreement. He further recommended that the court adjudge the

 Defendant guilty on Count One of the Information filed against the Defendant and impose the

 sentence agreed to by the parties in the plea agreement.

        The parties waived their right to object to the magistrate judge’s report and

 recommendation. Therefore, the court can act on the report immediately. The court ORDERS

 that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

 Judge and the terms of the Defendant’s plea agreement are ACCEPTED.

        It is further ORDERED that, in accordance with the Defendant’s guilty plea and the

 magistrate judge’s findings and recommendation, the Defendant, James Carrol Watson (3), is


                                                  1
Case 9:19-cr-00031-RC-ZJH Document 113 Filed 05/21/20 Page 2 of 2 PageID #: 431



 adjudged guilty as to Count One of the Information charging a violation of 18 U.S.C. § 4 -

 Misprision of a Felony.

              So ORDERED and SIGNED this 21 day of May, 2020.




                                                         ________________________________
                                                               Ron Clark, Senior Judge




                                             2
